ORDER
This matter having been duly presented to the Court by David E. Johnson, Jr., Director of the Office of Attorney Ethics, and respondent, ANDE R. ABRAHA of WEST ORANGE, who was admitted to the bar of this State in 1993, having agreed to being temporarily suspended from the practice of law and to the imposition of restraints on the attorneys accounts maintained by respondent, pending the final disposition of all ethics grievances against him, and good cause appearing;
It is ORDERED that ANDE R. ABRAHA is temporarily suspended from the practice of law, pending final determination of all grievances now pending against him and until the further Order of the Court, effective immediately, and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANDE R. ABRAHA pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown and shall be *510transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that ANDE R. ABRAHA comply with Rule 1:20-20 dealing with suspended attorneys.